PER CURIAM.
The order from which this appeal was taken is not final as provided for by Article V, Section 5(3), Constitution of the State of Florida, F.S.A., and Rule 4.4, Florida Appellate Rules, 31 F.S.A. (See Chapman v. Campbell, 114 So.2d 430, decided by this court on September 16, 1959). An inspection of the record in the case of Johnson *463v. Johnson, 1946, 158 Fla. 315, 28 So.2d 438, relied on by the appellants, divulges that that case was completed, and it was upon that status the probate judge entered an order which was a final order. The instant case is not a concluded one.
The appeal in this cause be and the same is hereby dismissed.
KANNER, Acting C. J., SHANNON, J., and MOODY, JAMES S., Associate Judge, concur.